NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


VICTOR LEWIS, DOC #138053,               )
                                         )
             Appellant,                  )
                                         )
v.                                       )
                                         )      Case No. 2D18-1873
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed March 8, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Sarasota County, Debra Johnes Riva,
Judge.

Victor Lewis, pro se.



PER CURIAM.


             Affirmed.



SLEET, LUCAS, and ATKINSON, JJ., Concur.